NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection

The drawings are objected to under 37 CFR 1.83(a). Drawings are objected because all the elements mentioned in the claim are not shown. The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a second acoustic receiver placed within the interior of the sewer system”, claimed in claims 2 and 11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-10, 16-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wallbom et al. (US 2011/0261649 A1, “Wallbom”).
Regarding Claim 1, Wallbom teaches a method for detecting cross bores involving a sewer system and a gas pipe ([0046]-[0047]; [0054]-[0055]), the method comprising: generating, by an acoustic generator (fig.5; element 300, fig.17; element 364) placed on the gas pipe of the sewer system, an acoustic signal to transmit along the gas pipe of the sewer system ([0046]; [0054]-[0055]); listening for the acoustic signal by an acoustic receiver (fig.5; element 400) placed either within an interior of the sewer or in proximity to an end of the sewer ([0047]; [0054]-[0055]; Fig.5); and detecting, in response to the acoustic receiver hearing the acoustic signal, a cross bore involving the sewer pipe and the gas pipe ([0046]-[0047]; [0054]-[0055]).  
Wallbom teaches that the generation of the acoustic signal is in the gas pipe and listening through the sewer, and the acoustic generator being placed on the surface of the pipe instead of placing interior [0046]-[0047]. 
However, the method claim recites that the generation of the acoustic signal is in the gas pipe and listening through the sewer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wallbom to arrive at the instant invention because by altering the position of the acoustic generation and the receiver it would be possible to detect the cross bore applying the same technique taught by Wallbom. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wallbom to arrive at the instant invention because it has been held to be within the general skill of a worker in the art to employ/use a known technique, in this instance to transmit acoustic wave through one component and receiving through another component and detecting cross bore based on the receiving signal, to improve similar method in the same way, in this instance altering the generator and receiver’s positions, is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to the acoustic generator being placed on the surface of the pipe instead of placing interior, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wallbom to arrive at the instant invention because the acoustic wave would communicate with the sewer system in the similar manner, whether it is placed on the surface or the interior as sound travel through both the solid and fluid. The signal source apparatus generates the source signal that is communicated to the gas supply pipeline and propagates along the gas supply pipeline. The portion of the gas supply pipeline located at the cross bore acts as a resonator or an extraction location that allows the source signal to propagate through the sewer lateral. The sewer lateral acts as a waveguide, directing the source signal emanating from the gas supply pipeline to the main sewer [0046]. Thus, the wave would communicate with the sewer in the similar manner.

Regarding Claim 10, Wallbom teaches an assembly for detecting cross bores involving a sewer system and a gas pipe (Fig.5-6, [0046]-[0047]; [0054]-[0055]), the assembly comprising: an acoustic generator (fig.5; element 300, fig.17; element 364) placed on the gas pipe [0046], the acoustic generator configured to generate an acoustic signal to propagate along the gas pipe of the sewer system [0046]; an acoustic receiver (fig.5; element 400)  placed either within an interior of the sewer or in proximity to an end of the sewer, the acoustic receiver configured to listen for the acoustic signal [0047]; and a controller (a processor, [0051]) configured to detect, in response to the acoustic receiver hearing the acoustic signal, a cross bore involving the sewer pipe and the gas pipe ([0046]-[0047]; [0051]; [0054]-[0055]).  
Wallbom teaches that the generation of the acoustic signal is in the gas pipe and listening through the sewer, and the acoustic generator being placed on the surface of the pipe instead of placing interior [0046]-[0047]. 
However, the method claim recites that the generation of the acoustic signal is in the gas pipe and listening through the sewer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wallbom to arrive at the instant invention because by altering the position of the acoustic generation and the receiver it would be possible to detect the cross bore applying the same technique taught by Wallbom. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wallbom to arrive at the instant invention because it has been held to be within the general skill of a worker in the art to employ/use a known technique, in this instance to transmit acoustic wave through one component and receiving through another component and detecting cross bore based on the receiving signal, to improve similar device in the same way, in this instance altering the generator and receiver’s positions, is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to the acoustic generator being placed on the surface of the pipe instead of placing interior, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wallbom to arrive at the instant invention because the acoustic wave would communicate with the sewer system in the similar manner, whether it is placed on the surface or interior as sound travel through both the solid and fluid. The signal source apparatus generates the source signal that is communicated to the gas supply pipeline and propagates along the gas supply pipeline. The portion of the gas supply pipeline located at the cross bore acts as a resonator or an extraction location that allows the source signal to propagate through the sewer lateral. The sewer lateral acts as a waveguide, directing the source signal emanating from the gas supply pipeline to the main sewer [0046]. Thus, the wave would communicate with the sewer in the similar manner.
Regarding Claims 6 and 16, the method of claims 1 and the assembly of claim 10 is taught by Wallbom.
Wallbom further teaches regarding moving the acoustic receiver through an interior of the gas pipe; stopping movement of the acoustic receiver upon the acoustic receiver hearing the acoustic signal; and determining a location of the cross bore as a function of a location of the acoustic receiver along the gas pipe when stopped ([0003] teaches that moving a receiver through a second underground utility situated in proximity to the first utility and detecting a cross bore involving the first and second utilities using monitoring data acquired by the receiver. By utilizing the teaching of Wallbom one of ordinary skill in the art may stop once the cross bore is detected. [0002] discloses that the apparatuses and methods are for collecting and managing cross bore data for locations and regions, such as by use of a utility mapping database or a geographic information system.).  

Regarding Claims 7 and 17, the method of claim 1 and the assembly of claim 10 is taught by Wallbom.
As to the limitation, “moving the acoustic receiver back-and-forth through an interior of the gas pipe as a function of a magnitude of the acoustic signal as heard by the acoustic receiver; stopping the back-and-forth movement of the acoustic receiver through the interior of the gas pipe upon the magnitude of the acoustic signal as heard by the acoustic receiver being largest; and determining a location of the cross bore as a function of a location of the acoustic receiver along the gas pipe when stopped,” Wallbom teaches in [0048], as the receiver unit 410 approaches the sewer lateral connection 127, the receive unit 410 senses the source signal emanating from the sewer lateral 120, indicating the presence of a cross bore involving the gas supply pipeline 220 and the sewer lateral 120. As the receiver unit 410 progresses away from the sewer lateral 120, the source signal strength falls off, and the receiver unit 410 continues to monitor for cross bores involving downstream laterals. Thus, the magnitude of the signal is largest proximate to the cross bore.
Wallbom does not explicitly teach regarding back-and-forth movement, instead Wallbom teaches regarding “moving” the receiver apparatus. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wallbom and move the receiver back-and-forth since it has been held to be within the general skill of a worker in the art to apply a known technique to a known method or assembly, in this instance to move the receiver in both ways, ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claims 8 and 18, the method of claim 1 and the assembly of claim 10 is taught by Wallbom.
Wallbom further teaches regarding placing the acoustic generator at a first location within the interior of the sewer system using a first access feature of the sewer system; and wherein the first access feature is a manhole, a vent, a drain, or a cleanout of the sewer system at the first location of the sewer system ([0047] discloses the access point as a manhole).

Regarding Claims 9 and 22, the method of claim 1 and the assembly of claim 10 is taught by Wallbom.
Wallbom further teaches wherein: the step of generating the acoustic signal includes modulating, by the acoustic generator, the acoustic signal with a signature pattern (encoding or modulation of source signal is discussed in [0052]); and17GPENO249PUSP the step of detecting a cross bore involving the sewer system and the gas pipe includes detecting, in response to the acoustic receiver hearing the signature pattern, the cross bore ([0052]-[0053]).

Regarding Claim 20, the assembly of claim 10 is taught by Wallbom.
Wallbom further teaches the sewer pipe is a main sewer pipe that is connected to a lateral sewer pipe [0006], the acoustic signal from the acoustic generator to transmit through the interior of the main sewer pipe and through an interior of the lateral sewer pipe [0046], and the gas pipe is situated in proximity to the lateral sewer pipe [0046], wherein: the cross bore involving the sewer pipe and the gas pipe detected by the controller in response to the acoustic receiver hearing the acoustic signal is a cross bore involving the lateral sewer pipe and the gas pipe [0048].  

Claims 5, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallbom as applied to claim 1 above, and further in view of Burns et al. (6,003,376, cited by the applicants, “Burns”).
Regarding Claims 5 and 15, the method of claim 1 and the assembly of claim 10 is taught by Wallbom.
Wallbom does not explicitly teach regarding controlling, by a controller in communication with the acoustic generator and the acoustic receiver, the acoustic generator to generate the acoustic signal at a set time and the acoustic receiver to listen for the acoustic signal during a set period after the set time to thereby synchronize acoustic signal generation and listening.  
However, Burns teaches regarding controlling, by a controller in communication with the acoustic generator and the acoustic receiver, the acoustic generator to generate the acoustic signal at a set time and the acoustic receiver to listen for the acoustic signal during a set period after the set time to thereby synchronize acoustic signal generation and listening (col.16; lines 46-52  discloses “A third approach is to simultaneously sample each sensor in an array of sensors and to reference the phase measured at any sensor to any other sensor in the array. For accurate phase measurements, the transmitted frequency must remain 50 stable during the measurement. This is a good approach if the data can be collected in a short period of time and if only one transect is required to complete a measurement.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Burns in the method/system of Wallbom since both arts are related to acoustic method and apparatus for measuring the horizontal location and/or the depth of underground pipe and conduit. It is especially useful for nonmetallic or nonconductive pipe such as sewer, gas and water pipes (col.1; lines 6-10), and for accurate estimates of either location or depth, the sensor array should be approximately centered cross-wise over the pipe (col.15; lines 63-65), which may be used to find cross bores. By generating and receiving the signal at a set time to thereby synchronize acoustic signal generation and listening would complete a measurement accurately. 

Regarding Claim 19, the assembly of claim 10 is taught by Wallbom.
Wallbom further discloses the acoustic receiver includes a microphone, a piezo element, or a vibrometer ([0070] teaches a microphone as receiver).
Wallbom does not explicitly teach that the acoustic generator includes a speaker, a horn, or a piezo element.  
However, Burns teaches he acoustic generator includes a speaker, a horn, or a piezo element (col.13; lines 44-58 discloses a speaker as an acoustic generator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Burns in the method/system of Wallbom since it is well-known in the art to use a speaker as an acoustic generator.

Allowable Subject Matter
Claims 2, 11, 21 and Claims 3-4 and 12-14 that are depended on claims 2 and 11, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 2-4 and 11-14 the prior arts of the record do not teach or fairly suggest a method for detecting cross bores involving a sewer system and a gas pipe and the assembly, the method/assembly comprising, in combination with the other recited steps, wherein the acoustic receiver is a first acoustic receiver, the method further comprising: listening for the acoustic signal by a second acoustic receiver placed within the interior of the sewer system at a location remote from the acoustic generator; and determining, in response to (i) the first acoustic receiver not hearing the acoustic signal and (ii) the second acoustic receiver hearing the acoustic signal, that a cross bore involving the sewer pipe and the gas pipe is absent.
Regarding Claim 21, the prior arts of the record do not teach or fairly suggest the assembly wherein the acoustic generator is a first acoustic generator and the acoustic signal is a first acoustic signal, the assembly further comprising: a second acoustic generator placed within the interior of the main sewer pipe at a location remote from the first acoustic generator, the second acoustic generator configured to generate a second acoustic signal to transmit through the interior of the main sewer pipe and through the interior of the lateral sewer pipe; the acoustic receiver configured to listen for the second acoustic signal; and the controller configured to detect, in response to the acoustic receiver hearing the second acoustic signal, a cross bore involving the lateral sewer pipe and the gas pipe.  

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Ersoy et al. (US 2011/0061463 A1) teaches a method and apparatus for detecting contact between an underground electric wire conduit and an underground utility pipeline in which a detectable signal is applied to an electric line wire disposed within the underground electric wire conduit and the underground utility pipeline is monitored for a presence of the detectable signal. When there is a contact between the underground electric wire conduit and the underground utility pipeline, the signal applied to the electric line wire is detected by a suitable signal detector disposed on the surface of the utility pipeline and/or within the utility pipeline ([Abstract]; Fig.1-2).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861